SUPREME COURT OF ARIZONA
                             En Banc


JAMES McLAUGHLIN; UNITED FOOD &   )   Arizona Supreme Court
COMMERCIAL WORKERS LOCAL 99,      )   No. CV-10-0205-AP/EL
                                  )
            Plaintiffs/Appellees, )   Maricopa County
                                  )   Superior Court
                 v.               )   No. CV2010-014942
                                  )
KEN BENNETT, in his official      )
capacity as Secretary of State    )
for the State of Arizona;         )   O P I N I O N
LEGISLATURE OF THE STATE OF       )
ARIZONA; BOARD OF SUPERVISORS OF )
MARICOPA COUNTY, in its official )
capacity and on behalf of all     )
counties in the State,            )
                                  )
           Defendants/Appellants, )
                                  )
and                               )
                                  )
S.O.S. BALLOT - IN SUPPORT OF     )
SCR 1026 COMMITTEE (ID            )
201000023); and ARIZONA CHAMBER   )
OF COMMERCE & INDUSTRY,           )
                                  )
          Defendants-Intervenors. )
__________________________________)


        Appeal from the Superior Court in Maricopa County
            The Honorable Robert H. Oberbillig, Judge

                            AFFIRMED
________________________________________________________________


DAVIS, COWELL & BOWE, LLP                       San Francisco, CA
     By   Andrew J. Kahn
          Elizabeth A. Lawrence

and


                                  1
SNOW & CARPIO, P.L.C.                                    Phoenix
     By   X. Alex Carpio
Attorneys for James McLaughlin and United Food & Drug Commercial
Workers Local 99 AFL-CIO

TERRY GODDARD, ARIZONA ATTORNEY GENERAL                   Phoenix
     By   Barbara A. Bailey, Assistant Attorney General
          Carrie Jane Brennan, Assistant Attorney General
Attorneys for Ken Bennett

ARIZONA STATE LEGISLATURE                                                 Phoenix
     By   Gregrey G. Jernigan
     By   Peter A. Gentala
Attorneys for Arizona State Legislature

SCHARF-NORTON CENTER FOR CONSTITUTIONAL                  Phoenix
LITIGATION AT THE GOLDWATER INSTITUTE
     By   Clint Bolick
          Gustavo E. Schneider
          Carrie Ann Sitren
Attorneys for S.O.S. Ballot and Arizona Chamber of Commerce and
Industry
________________________________________________________________

P E L A N D E R, Justice

¶1            The question presented is whether Proposition 108, a

constitutional         amendment       referred   to    the   people      by     the

legislature,        complies    with     the   separate   amendment       rule    of

Article 21, Section 1 of the Arizona Constitution.                  The superior

court concluded that Proposition 108 violates that rule.                          On

August   3,    2010,     we    entered    an   order   affirming    the    court’s

judgment.     This opinion explains our reasoning.

                       FACTUAL AND PROCEDURAL BACKGROUND

¶2            Senate     Concurrent       Resolution      (“SCR”)      1026      was

introduced     in    early     2009,   approved   by   both   chambers     of    the

legislature, and transmitted in July 2009 to the Secretary of
                                          2
State    for     placement      on    the   November        2010    general      election

ballot.       This resolution, designated as Proposition 108, states:

        To preserve and protect the fundamental right of
        individuals to vote by secret ballot, where local,
        state or federal law requires elections for public
        offices   or   for   ballot   measures,   or requires
        designations    or    authorizations    for  employee
        representation, the right of individuals to vote by
        secret ballot shall be guaranteed.

The   proposition,         if   passed,     would    add    a    new    section      36    to

Article 2 of the Arizona Constitution, entitled “Right to Secret

Ballot.”

¶3             In    May   2010,     appellees      (collectively,       “McLaughlin”)

filed     a    special     action,      alleging      Proposition        108    violates

Article 21, Section 1.                After a hearing, the superior court

rejected       the    laches     defense     asserted       by     appellants        S.O.S.

Ballot, Arizona Chamber of Commerce & Industry, and the Arizona

Legislature (collectively, “S.O.S. Ballot”), and ruled that the

provisions in Proposition 108 are not sufficiently interrelated

to    constitute       a   single     amendment.           Accordingly,        the    court

enjoined the proposition’s placement on the upcoming ballot.

                                       DISCUSSION

¶4             S.O.S. Ballot argues that the equitable doctrine of

laches    bars       McLaughlin’s      challenge      and    that      Proposition        108

complies with the separate amendment rule.                       We have jurisdiction

over this direct appeal pursuant to Arizona Revised Statutes

(“A.R.S.”) section 19-122(C) (Supp. 2009) and Arizona Rule of
                                            3
Civil Appellate Procedure 8.1(h).

I.    Laches

¶5         “In election matters, time is of the essence because

disputes   concerning    election      and     petition     issues   must   be

initiated and resolved, allowing time for the preparation and

printing of [publicity pamphlets and] absentee voting ballots.”

Harris v. Purcell, 193 Ariz. 409, 412 ¶ 15, 973 P.2d 1166, 1169

(1998).     “[T]he   laches       doctrine    seeks   to   prevent    dilatory

conduct and will bar a claim if a party’s unreasonable delay

prejudices the opposing party or the administration of justice.”

Lubin v. Thomas, 213 Ariz. 496, 497 ¶ 10, 144 P.3d 510, 511

(2006).    We review a trial court’s decision on laches for abuse

of discretion.    See Korte v. Bayless, 199 Ariz. 173, 174 ¶ 3, 16

P.3d 200, 201 (2001).

¶6         Although McLauglin filed this action ten months after

Proposition 108 was sent to the Secretary of State, “[d]elay

alone will not establish a laches defense.”                 League of Ariz.

Cities & Towns v. Martin, 219 Ariz. 556, 558 ¶ 6, 201 P.3d 517,

519   (2009).    Even   if   we    assume    the   delay   was   unreasonable,

S.O.S. Ballot has not established prejudice.                McLaughlin filed

this action almost sixteen weeks before the printing deadline

for the Secretary of State’s publicity pamphlet and, therefore,

did not “deprive judges of the ability to fairly and reasonably

process and consider the issues.”            Mathieu v. Mahoney, 174 Ariz.
                                       4
456, 461, 851 P.2d 81, 86 (1993); see Korte, 199 Ariz. at 174-75

¶        3,           16           P.3d               at       201-02     (rejecting      laches     defense     when

proposition challenge was filed almost eight weeks before the

deadline                      for              mailing           the      publicity      pamphlet,     “allow[ing]

sufficient time to render a decision”).                                                   S.O.S. Ballot’s claim

of         harm             from             the           delayed      filing    is    also   undermined   by   its

request for an extended briefing schedule in superior court.

Because                  S.O.S.                 Ballot          failed    to     show   prejudice,    and   because

McLaughlin’s                               challenge              raised       substantial      questions      about

Proposition 108’s constitutionality, the court did not abuse its

discretion in refusing to apply laches to bar the claim.1

II.           Separate Amendment Rule

¶7                           The Arizona Constitution requires that “[i]f more than

one proposed amendment shall be submitted at any election, such

proposed amendments shall be submitted in such manner that the

                                                            
1
     S.O.S. Ballot argues that had the complaint been filed
earlier and the proposition invalidated, the legislature could
have modified Proposition 108.     See League of Ariz. Cities &
Towns, 219 Ariz. at 559 ¶ 10, 201 P.3d at 520. But S.O.S. Ballot
suffered no prejudice from the delay.      That proponents of a
constitutional amendment may have limited time to correct a
violation of the separate amendment rule is not itself a ground
to find laches.     Moreover, in response to our ruling, the
governor convened a special session on August 9 to consider this
issue, Governor’s Proclamation of August 5, 2010, culminating in
a new proposition that appears to contain a single amendment, see
SCR 1001, 49th Leg., 9th Spec. Sess. (2010) (“The right to vote
by secret ballot for employee representation is fundamental and
shall be guaranteed where local, state or federal law permits or
requires elections, designations or authorizations for employee
representation.”).
                                5
electors   may    vote    for      or    against       such    proposed     amendments

separately.”      Ariz. Const. art. 21, § 1.                   “The clear import of

this provision is that voters must be allowed to express their

separate opinion as to each proposed constitutional amendment.”

Clean Elections Inst., Inc. v. Brewer, 209 Ariz. 241, 244 ¶ 7,

99 P.3d 570, 573 (2004); see Kerby v. Luhrs, 44 Ariz. 208, 214,

36 P.2d 549, 551 (1934) (recognizing the separate amendment rule

was   “intended    to    prevent        the       pernicious    practice    of    ‘log-

rolling’ in the submission of a constitutional amendment”).                         We

review de novo whether a proposition complies with the separate

amendment rule.         See Ariz. Together v. Brewer, 214 Ariz. 118,

120 ¶ 2, 149 P.3d 742, 744 (2007).

¶8         In a separate amendment challenge, we examine whether

provisions of a proposed amendment “are sufficiently related to

a common purpose or principle that the proposal can be said to

‘constitute a consistent and workable whole on the general topic

embraced,’ that, ‘logically speaking, . . . should stand or fall

as a whole.’”      Korte, 199 Ariz. at 176-77 ¶ 10, 16 P.3d at 203-

04 (quoting Kerby, 44 Ariz. at 221, 36 P.2d at 554).                        This test

requires us to analyze (1) whether a proposition’s provisions

are “topically related,” and (2) whether they are “sufficiently

interrelated      so     as   to        form       a   consistent     and     workable

proposition.”     Ariz. Together, 214 Ariz. at 121 ¶ 6, 149 P.3d at

745   (internal    citation        and        quotation       marks   omitted).       A
                                              6
proposition’s                                  provisions,                therefore,     must        “exhibit     both

topicality                        and           interrelatedness”               to   comply   with     the   separate

amendment rule.                                   Id.

¶9                           Like              the             proposed    amendment    in     Arizona       Together,

Proposition 108 “can be divided into two provisions.”                                                           Id. at

121 ¶ 7, 149 P.3d at 745.                                                 The first provision guarantees the

right to vote by secret ballot in public elections; the second

establishes an individual right to a secret ballot election to

determine                       union               representation.              Both   provisions       pertain     to

secret ballots and thus arguably are topically related, a point

McLaughlin does not seriously contest.

¶10                          Even if we assume the provisions of Proposition 108

meet            the           topicality                       requirement,     however,      they    must    also   be

sufficiently interrelated to comply with the separate amendment

rule.                      To          assess                  whether    the   provisions      are     sufficiently

interrelated, we consider the following factors:

              whether various provisions are facially related,
              whether all the matters addressed by [the proposition]
              concern a single section of the constitution, whether
              the voters or the legislature historically has treated
              the matters addressed as one subject, and whether the
              various provisions are qualitatively similar in their
              effect on either procedural or substantive law.

Id. at 122 ¶ 10, 149 P.2d at 746 (quoting Korte, 199 Ariz. at

177 ¶ 11, 16 P.3d at 204).2

                                                            
2
     Arizona Together recognized that these factors are not
exclusive and may not all apply in a particular case, but they
                               7
¶11                          S.O.S.                 Ballot                contends                     Proposition                          108’s               provisions

are facially related because both public elections and union

representation                                 elections                        are            “government-administered                                                     and/or

supervised.”                              As S.O.S. Ballot observes, secret ballots may be

used              in          both              contexts                      to           protect                    individual                          voters                  from

coercion.                          But this common purpose primarily pertains to the

topicality                        requirement                          and           does            not           establish                      a       relationship

between public elections and union representation.

¶12                          Relying                   heavily                  on          Arizona                  Together,                       S.O.S.                 Ballot

attempts to analogize the “marriage” proposition in that case to

Proposition 108.                                         We are not persuaded.                                                       The two provisions

involved in Arizona Together both concerned marriage and were

intended “to preserve and protect” that institution.                                                                                                              214 Ariz.

at        122           ¶       11,           149           P.3d             at         746.                  The           provisions                        there               were

facially                    related                   because                   the           first                adopted                  a        definition                         of

marriage                    that              the           second                 made             exclusive                       in         terms                of         legal

status.                      Although S.O.S. Ballot argues that Proposition 108’s

two           provisions                         establish                       a        fundamental                           right                to         a        “secret

ballot”                  for           public                elections                       and          union               representation,                                  those

contexts are quite different and wholly unrelated.                                                                                                          The type of

“facial                   relatedness”                             S.O.S.                 Ballot                 urges                would               reduce                  that

                                                                                                                                                                                               
                                                                                                                                                                                               
can provide guidance for the Court in assessing whether
provisions are sufficiently interrelated. See 214 Ariz. at 122-
23 ¶¶ 10-17, 149 P.3d at 746-47.

                                                                                             8
component of the “interrelatedness” test to a mere repetition of

the     topicality      requirement.             Contrary       to     S.O.S.       Ballot’s

contention, significant “differences between the two contexts”

are pertinent to the inquiry on interrelatedness, even though

“complete       overlap”      of     a     proposition’s         provisions         is    not

required.

¶13         Proposition        108       also    does    not     “concern       a    single

section of the constitution.”                Ariz. Together, 214 Ariz. at 122

¶ 10, 149 P.3d at 746 (quotation omitted).                      Secrecy of voting in

public elections is already protected in Article 7, Section 1 of

the Arizona Constitution, which since statehood has provided:

“All elections by the people shall be by ballot, or by such

other    method    as   may    be    prescribed         by    law;   [p]rovided,         that

secrecy in voting shall be preserved.”                       If approved, Proposition

108 would be added as a new section in Article 2, resulting in

two separate but partly overlapping constitutional provisions

that both ensure secrecy in public elections.

¶14         As    S.O.S    Ballot        acknowledges,         public    elections        and

labor representation historically have not been linked together

in    Arizona    law.      The      Arizona      Constitution        addresses       public

elections in Article 7, labor in Article 18, and the right to

work in Article 25.           In addition, public elections are primarily

governed    by    state    law,      see    A.R.S.      Title     16    (elections        and

electors), Title 19 (initiative, referendum, and recall), while
                                             9
union    elections       are   generally       regulated        by    federal          law,    see

National       Labor     Relations     Act,        29    U.S.C.      §§    151-69        (2006).

Although S.O.S. Ballot cites federal case law in an attempt to

link    public      elections    and    union       representation,              we    will    not

focus    in     a   separate     amendment          challenge        on    the        historical

treatment of such matters by the federal courts.                                      Cf. Ariz.

Together, 214 Ariz. at 123 ¶ 14, 149 P.3d at 747 (declining to

consider the law of other states).

¶15            Moreover, the provisions in Proposition 108 are not

“qualitatively similar in their effect” on Arizona law.                                   Id. at

122 ¶ 10, 149 P.3d at 746 (quotation omitted).                             Proposition 108

would     substantively        amend     the       Arizona      Constitution             in    two

distinct ways.           First, the proposition would create a new right

to     vote    exclusively      by     secret       ballot      for       “designations         or

authorizations for employee representation,” clearly the driving

motive for its proponents.              See Senate Fact Sheet for SCR 1026,

49th Leg., 1st Reg. Sess. (2009) (discussing the proposed change

in federal labor law as the background for the resolution).

¶16            Second,     Proposition        108       would   not       only    affirm       the

existing right to secrecy in public elections, but would also

amend Article 7, Section 1 by requiring the use of ballots in

public        elections.        Such     an     amendment         would      preclude          the

legislature from adopting, pursuant to Article 7, Section 1,

“other        [voting]     method[s]”         it    might       otherwise             choose    to
                                              10
“prescribe[] by law,” provided secrecy is preserved.                See People

ex rel. Deister v. Wintermute, 86 N.E. 818, 819 (N.Y. 1909)

(stating that New York’s constitutional provision, substantially

identical to Article 7, Section 1, was included “to enable the

substitution    of    voting    machines,    if    found    practicable”);    see

also The Records of the Arizona Constitutional Convention of

1910,   at   559-60   (John     S.   Goff   ed.,   1990)    (documenting     that

Arizona’s framers similarly fashioned Article 7, Section 1 to

preserve the state’s ability to adopt voting machines).

¶17          Proposition       108    is    distinguishable       from     other

propositions we have found constitutional because the provisions

here do not constitute a comprehensive approach to a general

topic, see Korte, 199 Ariz. at 178 ¶ 15, 16 P.3d at 205, or a

“unified pronouncement” on a constitutional definition,                    Ariz.

Together, 214 Ariz. at 123 ¶ 17, 149 P.3d at 747.                  In contrast

to the marriage proposition in Arizona Together, the provisions

in Proposition 108 do not “clearly share a logical relationship”

or “derive meaning and effect from the mandates contained in the

other provision.”       Id.; see id. at 128 ¶ 41, 149 P.3d at 752

(Hurwitz,     J.,     concurring)      (stating      that     interrelatedness

requires “a reasonable or logical relationship of the various

provisions    with each other, and not simply with the broader

topic that they cover”); see also Slayton v. Shumway, 166 Ariz.

87, 92, 800 P.2d 590, 595 (1990) (finding the provisions of a
                                       11
victims’ rights initiative, as interpreted by this Court, were

“a         consistent                          and             workable   whole   on   the   general      topic   of

victims’                       rights                    and       protections”    (citation       and     internal

quotation marks omitted)).

¶18                          Proposition                         108’s    provisions   are   not    sufficiently

interrelated to satisfy the separate amendment rule.                                                     Therefore,

we hold that Proposition 108 violates Article 21, Section 1 of

the Arizona Constitution.3

                                                                     CONCLUSION

¶19                          For the reasons set forth above, the judgment of the

superior court is affirmed.


                                                                   _____________________________________
                                                                   A. John Pelander, Justice

CONCURRING:


_____________________________________
Rebecca White Berch, Chief Justice
                                                            
3
     In Colorado and Nevada, similar initiatives were found to
violate the state’s single subject rule. Colorado Secretary of
State, Proposed Initiative #15, available at http://www.elections
.colorado.gov/Content/Documents/Initiatives/Title%20Board%20Filin
gs/2009-2010_Filings/Filings/Final.15.pdf (last visited Aug. 20,
2010); Colorado Initiative Title Setting Board, Proposed
Initiative #15 Results, available at http://www.elections.colo-
rado.gov/Content/Documents/Initiatives/Title%20Board%20Filings/20
09-2010_Filings/Results/results_15.pdf (last visited Aug. 20,
2010); Nev. State AFL-CIO v. SOS Ballot Nev., No. 09-OC-00562 1B
(Nev. 1st Dist. Feb. 25, 2010) (unpublished order).    Cf. In re
Title, Ballot Title, and Submission Clause for 2009-2010 #24, 218
P.3d 350, 352 (Colo. 2009) (finding other initiatives securing
the right to secret ballots in employee representation elections
only did not violate the state’s single subject requirement).
                                12
_____________________________________
Andrew D. Hurwitz, Vice Chief Justice


_____________________________________
W. Scott Bales, Justice


_____________________________________
Michael D. Ryan, Justice (Retired)



H U R W I T Z, Vice Chief Justice, concurring


¶20            In Arizona Together v. Brewer, this Court “clear[ed]

out    a    considerable   amount   of    our    jurisprudential    underbrush”

concerning Article 21, Section 1.               214 Ariz. 118, 127 ¶ 31, 149

P.3d 742, 751 (2007) (Hurwitz, J., concurring).              Today’s opinion

faithfully applies Arizona Together.             I write separately because,

as in Arizona Together, I am concerned with the Court’s focus on

four       specific   “objective    factors”     in   determining    whether   a

proposed amendment violates Article 21, Section 1.                  See id. at

129 ¶ 43, 149 P.3d at 753.

                                         I.


¶21            Because most proposed constitutional amendments will

involve one general topic, the critical question in separate

amendment cases is typically whether the proposed amendment’s

various provisions also are logically interrelated.                 Id. at 127-


                                         13
28 ¶¶ 33-36, 149 P.3d at 751-52.                   Proposition 108’s proponents

urge that it meets this test because its provisions all relate to

voting by secret ballot.            But, as the Court notes today, see ¶ 11

supra, although this may suffice to establish topicality, it does

not   demonstrate      interrelatedness.               Were     such    the         case,     a

constitutional amendment affirming the use of secret ballots in

public elections and requiring this Court to elect the Chief

Justice in the same way would qualify as a single amendment.

¶22         Interrelatedness            requires    something     more,         a    logical

relationship of the various provisions with each other, so that

they “constitute a consistent and workable whole on the general

topic” and “logically speaking, they should stand or fall as a

whole.”     Kerby v. Luhrs, 44 Ariz. 208, 221, 36 P.2d 549, 554

(1934).    Proposition 108 fails that test.

¶23         Proposition          108,     as     the    Court     notes,            has     two

independent      provisions.          The   first      affirms   the    guarantee            of

secrecy   in     public     elections       already    contained       in       Article      7,

Section    1,    albeit     without      mentioning      that    such       a    guarantee

already exists.       Perhaps inadvertently, this same provision also

seemingly       abrogates     the     legislature’s       existing          power         under

Article    7,    Section     1   to     authorize      secret    elections           through

mechanisms other than ballots, such as voting machines.                                     The

second    provision    in    Proposition         108   creates    an    entirely            new


                                            14
constitutional         right      to     vote      by    secret       ballot    in     union

representation designations or authorizations.

¶24            The provision relating to public elections simply has

no    effect    on    the   one    relating        to    union    designations.          The

efficacy of the provision relating to unions is neither enhanced

nor diminished by the provision relating to public elections.

Nor is Proposition 108 an integrated solution to a perceived

problem.       This stands in stark contrast to Arizona Together, in

which one provision defined marriage and the other provision made

that definition exclusive in terms of legal status.                                  Arizona

Together, 214 Ariz. at 123 ¶ 17, 149 P.3d at 747.                         That amendment

connected its provisions as a logical whole.                          Here, the whole is

nothing more than the bare sum of its unrelated parts.                               Neither

part operates in tandem with the other, see id. at 122 ¶ 12, 149

P.3d at 746, nor is there any logical reason why the amendment

should “stand or fall as a whole,” Kerby, 44 Ariz. at 221, 36

P.2d at 554.         Proposition 108 thus clearly falls afoul of Article

21, Section 1, as the Court today concludes.

¶25            Once    we   have       concluded        that   there     is    no    logical

relationship         between   the      two     provisions       in    Proposition      108,

“[t]hat conclusion should end the analysis.”                           Arizona Together,

214 Ariz. at 128 ¶ 39, 149 P.3d at 752 (Hurwitz, J., concurring).

The four Arizona Together factors may sometimes confirm that

conclusion, but they should not drive it.
                                              15
¶26        Moreover, I am concerned that the Court’s focus on the

four   factors   potentially   adds    unnecessary   uncertainty   to   our

separate amendment analysis.          Arizona Together’s first prong,

“facial relatedness,” originated in Kerby, in which we noted that

the proposed amendment had “at least three distinct propositions

. . . no two of which are necessarily required for a proper

operation of the third.         On their face they have no direct

relation to each other.”       Kerby, 44 Ariz. at 221-222, 36 P.2d at

554.   “Facial relatedness” thus seems to me to be not one of four

separate factors to be used in evaluating whether a proposition

involves a single amendment, but rather the ultimate question to

be decided.      Put differently, “facial relatedness” is merely

another way of stating that the various provisions “constitute a

consistent and workable whole on the general topic.” See id. at

221, 36 P.2d at 554.

¶27        The Court today concludes that Proposition 108 fails

the second prong in Arizona Together, as it does not involve the

same portion of the Constitution in which the right to secrecy in

public   elections   is   treated,    Article   7.   This,   however,   is

largely a matter of drafting and fortuity – Proposition 108 would

seem to me to violate the separate amendment rule every bit as

much if its proponents had suggested amending Article 7 instead

of Article 2.


                                      16
¶28          Similarly, the third Arizona Together inquiry – whether

the proposition’s various topics have been considered together

historically        -    is      of    less        than    compelling     force.       Our

Constitution and statutes have not dealt with how workers make

union representation decisions, presumably because that topic is,

as    the   Court       notes    in    ¶ 14,       the    province   of   federal     law.

Although     the     fact       that    topics       have     been   treated     together

historically provides some evidence of logical interrelatedness,

the converse is not necessarily true.                       When a proposed amendment

tries to analogize an existing constitutional right (in this

case, the right to secrecy in public elections) to a proposed new

right, the new right will almost never have been previously

considered together with the old one.

¶29          The last Arizona Together factor, whether the various

provisions are “qualitatively similar in their effect on the

law,” 214 Ariz. at 123 ¶ 16, 149 P.3d at 747, also strikes me as

being of questionable practical application in most cases, at

least in its original formulation.                    As the Court noted in Arizona

Together,     id.,       the    “qualitatively            similar”   factor    came   from

Slayton v. Shumway, 166 Ariz. 87, 800 P.2d 590 (1990).                                 In

Slayton, the Court emphasized that the various provisions of a

proposed     amendment          relating      to    victims’    rights    were     similar

because they were all procedural in nature.                          See id. at 91-92,

800 P.2d at 594-95.             Here, the provisions of Proposition 108 are
                                               17
clearly both substantive and hence would easily pass through the

Slayton screen.

¶30           As it did in Arizona Together, 214 Ariz. at 123 ¶ 17,

149 P.3d at 747, the Court today interprets the “qualitatively

similar” factor in a somewhat broader fashion than in Slayton,

accurately        concluding       that     although      both      provisions      of

Proposition 108 are substantive in nature, see ¶¶ 15-16 supra,

they have very different – and unrelated - effects.                        But to me

this is simply another way of stating that these provisions

neither are logically related to each other nor constitute a

single constitutional amendment.

¶31           As noted above, I do not suggest that the factors set

forth   in    Arizona     Together    are    not   useful    in     an   Article    21,

Section 1 analysis.            But I worry about our recent focus on these

factors, some of which may be manipulated by shrewd drafters.

The   four    Arizona     Together     factors     should     not    obscure    –   or

substitute for analysis of - the real question, which is whether

the various provisions of the proposed amendment, in addition to

concerning        the   same    general   topic,    are     also    “all    logically

related      to    each   other”    and     form   an   integrated       proposition

deserving a single up or down vote from the people.                        See Tilson

v. Mofford, 153 Ariz. 468, 472, 737 P.2d 1367, 1371 (1987).




                                          18
                                       II.

¶32          I add a final word.           The separate amendment provision

in Article 21, Section 1 was “intended to prevent the pernicious

practice of ‘logrolling’ in the submission of a constitutional

amendment.”     Kerby, 44 Ariz. at 214, 36 P.2d at 551.                 The danger

of logrolling is heightened when one provision of an amendment is

already in the Constitution.               What is most troublesome about

Proposition 108 is that the Constitution has always protected

secrecy   in    voting    in      public     elections.         But    as   worded,

Proposition     108    suggests    that     a   “no”    vote,     in   addition   to

rejecting the mandate for secret ballots in union representation

decisions,     would   also    jeopardize       the    existing    constitutional

guarantee of secrecy in public election voting.                   This strikes me

as precisely the sort of logrolling that Article 21, Section 7

was designed to avoid.



                                   _____________________________________
                                   Andrew D. Hurwitz, Vice Chief Justice




                                       19